Exhibit 10.27

AMENDED AND RESTATED MARKETING AGREEMENT

This Amended and Restated Marketing Agreement (the "Agreement") is made
effective as of the 5th day of November 2008 (the "Effective Date"), by and
between Emergent BioDefense Operations Lansing Inc. (formerly known as BioPort
Corporation), a Michigan corporation having offices at 3500 N. Martin Luther
King, Jr., Blvd., Lansing Michigan 48906 ("Emergent") and Intergen N.V., a
corporation of the Netherlands Antilles, its address being c/o Tarma Trust
Management, Castorweg 22-24, Curacao, Netherlands Antilles ("Intergen")
(Emergent and Intergen each a "Party" and collectively the "Parties").

WHEREAS, Intergen and Emergent entered into an Amended and Restated Marketing
Agreement on January 1, 2000, which was amended by Supplement No. 1 on September
15, 2006, and subsequently entered into another Amended and Restated Marketing
Agreement dated November 5, 2007 (collectively, the "Prior Agreement");

WHEREAS, pursuant to the Prior Agreement Intergen agreed to serve as Emergent's
representative in certain countries in the Middle East and North Africa with
regard to the promotion and sale of BioThrax® (Anthrax Vaccine Adsorbed) and
such other vaccines against biological warfare threat agent for which Emergent
obtains approval;

WHEREAS, the Prior Agreement expired on the Effective Date;

WHEREAS, Intergen represents that it has made substantial progress in promoting
the sale of BioThrax in the Middle East, and, in particular, in Saudi Arabia;

WHEREAS, Emergent acknowledges that the progress that Intergen has made to date
in developing a market for BioThrax in the Middle East has been at Intergen's
own cost; and

WHEREAS, the Parties desire to extend the relationship established by the Prior
Agreement, and amend and restate the Prior Agreement in its entirety, to provide
Intergen with the opportunity to consummate the sales on which it has been
working;

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be bound agree as follows:

1.

DEFINITIONS

For purposes of this Agreement, the terms listed below shall have the meaning
ascribed to them in this Section 1:

"Affiliates," when used with respect to a particular Person, means a Person
that, directly or indirectly, controls, is controlled by or is under common
control with such particular Person. For purposes of this definition, "control"
(including the correlative meanings of the terms "controlled by" and "under
common control with") shall mean possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
Person, whether through the ownership of voting

 

1

 

--------------------------------------------------------------------------------



securities, by contract or otherwise.

"BioThrax" means BioThrax® (Anthrax Vaccine Adsorbed).

"Confidential Information" means information relating to the business,
prospective business, technical processes, finances, price lists, customer
lists, employees, facilities, operations, financial condition and results,
inventions, improvements, trade secrets, know-how, processes, formulas, methods,
assays, data, instrumentation, sales and marketing strategy, standard operating
procedures, clinical trials, non-clinical studies, study protocols,
investigators' brochures, manufacturing processes, and other technical or
scientific information in written, electronic or oral form, whether or not
marked as "confidential" or "proprietary." Notwithstanding the above,
Confidential Information shall not include (a) information that is now in, or
hereafter enters, the public domain through no fault of the receiving party; (b)
information that was previously known by the receiving party independently of
the disclosing party; (c) information that is independently developed by the
receiving party; (d) information that is disclosed with the written approval of
the other party; (e) information that is received from a third party without a
duty of confidentiality.

"Contract" means any written, legally binding, unconditional and irrevocable
commitment to purchase Product, subject only to the condition of delivery of
Product, between Emergent and a customer in the Territory, provided that
Intergen (a) introduced the customer to Emergent and (b) engaged in meaningful
activity that led to the purchase transaction, as reasonably determined by
Emergent.

"Contract Value" means the total committed face dollar amount of a Contract,
regardless of the duration of such Contract.

"Dollars" and "$." means dollars in the legal tender of the United States of
America.

"Emergent" means Emergent BioDefense Operations Lansing Inc. and its Affiliates.

"Malaysian Venture" means the relationship between Emergent and Nine Bio
National Institute for Natural Products, Vaccines and Biologicals regarding the
joint development and commercialization of biodefense countermeasures and other
medical products and the entity or entities formed pursuant to that
relationship.

"Net Sales" means the actual amount of the payment to, and funds received by,
Emergent for the sale of Product under a Contract ("Gross Sales"), less the
following deductions: (a) any discounts actually granted by Emergent; (b)
chargebacks, retroactive price reductions or allowances actually allowed or
granted; (c) rebates actually paid or credited; (d) amounts actually repaid or
credited by reason of rejections, recalls, defects or returns and all reasonable
expenses incurred in processing such returns; (e) taxes (such as sales, use,
import, or export taxes) actually paid; and (f) freight, insurance and other
transportation charges actually incurred; provided however, that the amounts set
forth in subsections (e) and (f) shall not exceed in the aggregate seven and
one-half percent (7.5%) of Gross Sales; provided, however, that, for purposes of
calculating Net Sales of Product sold by the Malaysian Venture to customers in
the Territory, Gross Sales shall mean the actual amount of the payment to, and
funds received by, Emergent for the sale of Product to the Malaysian Venture
(and not the amount of the payment by a customer in the Territory to the
Malaysian Venture for the sale of Product under a Contract).

 

2

 

--------------------------------------------------------------------------------



"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, joint stock companies, joint
ventures, associations, companies, trusts, lenders, trust companies, land
trusts, business trusts, or other organizations, irrespective of whether they
are legal entities, and governments and agencies and political subdivisions
thereof.

"Products" means the products set forth on Schedule 1 hereto.

"Reimbursable Out-of-Pocket Expenses" means commissions and fees payable to
third-party, non-Affiliate consultants, distributors, agents, and other
representatives (including third parties performing FCPA due diligence) retained
by Intergen or reasonably required by a customer in the Territory for the
execution of a Contract or the consummation of a sale thereunder.

"Term" means November 5, 2008 through and including November 5, 2009, unless
earlier terminated pursuant to the terms of the Agreement or extended by
operation of the Agreement or by written amendment executed by a duly authorized
representative of each Party.

"Territory" means the countries specifically set forth on Schedule 2 hereto;
provided, however, that the Territory does not include any country to which
export of Products is prohibited by the USG.

"USG" means the United States Government.

2.

APPOINTMENT

2.1      Emergent appoints Intergen to be its non-exclusive marketing
representative with regard to the sale and promotion of the Products in the
Territory.

2.1.1 Emergent shall have the right to conduct direct sales activity in the
Territory and to retain other representatives for the sale and promotion of the
Products in the Territory; provided, however, that (1) Emergent shall notify
Intergen in advance of the appointment of any such representatives and (2)
Intergen and Emergent shall work together to minimize any interference between
Intergen and such other sales representatives or any direct sales activity by
Emergent.

2.1.2 For the avoidance of doubt, the sale of Products in the Territory by the
Malaysian Venture shall be considered for purposes of this Agreement as the sale
of Products by Emergent.

2.2      During the Term, Intergen shall provide services to Emergent in
accordance with the terms and conditions set out in this Agreement.

2.3      The Parties acknowledge and agree that Intergen shall have the right
to, in its sole discretion, hire such employees, engage such consultants and
appoint such agents as it deems appropriate to perform its obligations
hereunder, at Intergen's cost pursuant to Article 6, below. Intergen further
agrees that such consultants, employees or agents shall be bound by the
obligations and restrictions set forth in Sections 3.2, 12, and 13, below.
Intergen shall be responsible for compliance by its employees, representatives,
consultants, and agents with the terms of this Agreement.

 

3

 

--------------------------------------------------------------------------------



3.

DUTIES OF INTERGEN

3.1      Throughout the term of this Agreement, Intergen shall perform a variety
of marketing and other activities as follows:

3.1.1 Assist Emergent with the promotion and sale of the Products throughout the
Territory and assist with inquiries or orders received for Products;

3.1.2 Advise Emergent on advantageous pricing structures for the Products, from
time to time;

3.1.3 Safeguard the property, rights, and interests of Emergent and assist
Emergent in taking all steps to defend the rights of Emergent;

3.1.4 Assist Emergent with promptly obtaining and maintaining all licenses,
permits and authorizations as may be required from time to time in connection
with the supply of the Products to the Territory;

3.1.5 Supply customers and potential customers with (i) such literature as may
be commercially prudent for the purpose of promoting sales of the Products
within the Territory and (ii) catalogs and such other information that are
necessary for proper presentation and solicitation of Product sales;

3.1.6 Promptly forward to Emergent a duplicate copy of every communication,
letter, opportunity and order relating to the supply of the Products (directly
or indirectly) to Persons in the Territory;

3.1.7 Keep Emergent informed from time to time as to the market for the Products
in the Territory, the prices at which customers and potential customers are
prepared to buy the Products, and use its best efforts to give Emergent notice
of any change in the market price structure for the Products;

3.1.8 Take all reasonable and necessary steps to ensure that sales of Products
to Persons in the Territory will be used for the internal requirements of the
Persons acquiring the Products from Emergent and such Products are not acquired
for purposes of resale or other transfer into the private or foreign public
sectors;

3.1.9 Take all reasonable and necessary steps to ensure that its sales of
Products to Persons in the Territory are under terms and conditions that do not
undermine other existing or potential sales of Products outside the Territory;
and

3.1.10 Provide periodic reports of its progress to Emergent, including the
following:

(a)      an annual marketing plan to be provided on or before February 15 of the
first year of the Term and on or before December 31 of each subsequent calendar
year during the Term;

(b)      Provide a report of its progress to Emergent on a quarterly basis and
at such additional times as is reasonably requested by Emergent. This document
shall include, at a minimum, a report of Intergen's progress during the
preceding period, a list of all Contracts executed during the preceding period,
and a summary of Intergen's planned marketing and

 

4

 

--------------------------------------------------------------------------------



sales activities for the upcoming period;

(c)       an annual report that summarizes all marketing efforts and sales for
each calendar year; and

 

(d)

such other reports as are reasonably requested by Emergent.

3.2      Intergen shall perform the above-described obligations in accordance
with the highest business standards and with its best efforts, and will not
perform any acts that will or may reflect adversely upon the business,
integrity, or goodwill of Emergent. Intergen shall not, and shall ensure that
its officers, employees and agents do not, make any representation or give any
warranty in relation to the Products other than those that are contained in
Emergent's then-current package insert, unless authorized by Emergent in advance
and in writing. Intergen shall not sell, offer to sell, or offer pricing on
Product to any customer directly, nor shall it accept orders or make contracts
on behalf of Emergent, without Emergent's prior written authorization. Intergen
shall not incur any liability on behalf of Emergent or pledge Emergent's credit.

3.3      Intergen acknowledges and agrees that whenever reasonably possible,
Emergent shall have the right to have an Emergent representative present at all
customer and prospective customer meetings between Intergen and/or any of its
agents and any representatives of any customer or prospective customer in the
Territory. To facilitate Emergent’s ability to attend such meetings, Intergen
shall provide Emergent with sufficient advance notice of any such meetings to
allow the Emergent representative a reasonable opportunity to attend such
meetings; provided, however, that when because of exigent circumstances Intergen
determines in its reasonable discretion that Emergent’s attendance at any such
meeting is not practicable, Intergen will provide Emergent promptly following
any such meeting with a report on such meeting.

3.4      Intergen shall provide Emergent with access to all invoices, books,
accounts and records relating to Reimbursable Out-of-Pocket Expenses.

4.

DUTIES OF EMERGENT

Emergent shall:

4.1      Apply for the regulatory approvals and/or waivers necessary to sell
Products in the Territory, with Intergen's assistance;

4.2      Supply Intergen, at the expense of Emergent, with (i) such literature
as Intergen shall reasonably request from time to time for the purpose of
promoting sales of the Products within the Territory, provided that the
information requested by Intergen does not contravene applicable regulatory
restrictions on the promotion and sale of pharmaceutical products, and (ii)
catalogs and such other information as, in Emergent's opinion, are necessary for
proper presentation and solicitation of Product sales;

4.3      Forward to Intergen a copy of each order for Products in the Territory
during the Term and each invoice associated with such order;

4.4      Permit Intergen, during the Term, to indicate that Intergen is the
marketing representative of Emergent for the Products in the Territory, subject
to such indication having been previously approved in writing by Emergent (such
approval not to be

 

5

 

--------------------------------------------------------------------------------



unreasonably withheld or delayed), including by nameplate at its office and/or
in written communications;

4.5      Provide Intergen with access to all invoices, books, accounts and
records relating to the calculation of Net Sales;

4.6      Take, particularly in light of the preferred customer status to be
granted to the USG in terms of pricing and the Products supplied, all reasonable
and necessary steps to ensure that sales of Products to Persons in the Territory
will be used for the internal requirements of the Persons acquiring the Products
from Emergent and such Products are not acquired for purposes of resale or other
transfer into the private or foreign public sectors;

4.7     Take all reasonable and necessary steps to ensure that sales of Products
to Persons outside of the Territory are under terms and conditions that do not
undermine sales of Products within the Territory; and

4.8     Advise Intergen, in writing, of all established policies and procedures
of Emergent by which Intergen shall be expected to abide and shall promptly
notify Intergen, in writing, of any changes to such policies and procedures.

5.

MUTUAL INDEMNIFICATION

5.1      Except to the extent of Emergent's indemnity obligation under Section
5.2, below, Intergen shall indemnify, defend, and hold Emergent (including its
officers, directors, employees, representatives and stockholders) harmless from
and against any and all liabilities, claims, demands, damages, costs, expenses,
or money judgments, including reasonable attorneys' fees (collectively,
"Liabilities"), incurred by or rendered against Emergent, that arise out of (a)
the breach by Intergen of any of its representations, warranties, or obligations
under this Agreement or (b) the gross negligence or willful misconduct of
Intergen or anyone acting under or through Intergen.

5.2      Except to the extent of Intergen's indemnity obligation under Section
5.1, above, Emergent shall indemnify and hold Intergen (including its officers,
directors, employees, representatives and stockholders) harmless from and
against any and all Liabilities incurred by or rendered against Intergen that
arise out of (a) the Product's failing to meet product specifications, including
claims for product liability, (b) the breach by Emergent of any of its
representations, warranties or obligations under this Agreement, or (c) the
gross negligence or willful misconduct of Emergent or anyone acting under or
through Emergent.

5.3      In no event shall either Party be liable under this Agreement to the
other for any incidental, special, exemplary or consequential damages, even if
it has been notified of the possibility of such damages.

6.

COMPENSATION AND EXPENSES

6.1      In compensation for the marketing services provided by Intergen under
this Agreement, Emergent shall pay to Intergen a fee with respect to any
Contract executed during the Term for each country specified in the Territory.
The amount of the fee shall be listed on Schedule 2. For the avoidance of doubt,
no fee shall be due or payable to Intergen with respect to (a) any resales of
Product made by the U.S. government or a foreign government in the Territory, or
(b) any sales procured by

 

6

 

--------------------------------------------------------------------------------



marketing representatives other than Intergen.

6.2      Intergen shall be responsible for all out-of-pocket expenses incurred
by it in the performance of its duties hereunder, including without limitation
all commissions and fees payable to third-party consultants, distributors,
agents, and other representatives retained by Intergen or reasonably required or
identified by a customer in the Territory for the execution of a Contract or the
consummation of a sale thereunder in the Territory; provided that Emergent shall
reimburse Intergen for Reimbursable Out-of-Pocket Expenses attributable to a
particular Contract up to a maximum of twelve and one-half percent (12.5%) of
each Net Sale associated with that Contract. For the avoidance of doubt,
Intergen shall not be responsible for any commissions or fees paid to parties
retained by Emergent at Emergent's discretion.

6.3      A sale of Products to a customer in the Territory that results from a
Contract that was executed (a) prior to the expiration of the Term, or (b)
within six (6) months following the expiration or termination of this Agreement
(including partial termination), except for any termination for breach by
Intergen under Section 7.4(a), shall be deemed to be a sale under this Agreement
for which Intergen shall be paid fees in accordance with Section 6.1, regardless
of whether delivery of Product is completed or payment is made during the Term.

6.4      In the event that Emergent fails to make any payment due under this
Agreement to Intergen by the due date for such payment, Intergen may impose
interest on the unpaid balance at the annual rate of twelve percent (12%),
commencing as of the date on which the payment was due and continuing until
payment in full is received by Intergen.

6.5      The Parties agree that Intergen may present additional sales
opportunities to Emergent outside of the Territory on a non-exclusive basis;
provided that nothing herein precludes Emergent from offering exclusive
marketing rights to a third party outside the Territory at any time and Intergen
shall not hold itself out as Emergent's marketing representative or market,
promote, or offer for sale Products in any territory not specifically authorized
in advance by Emergent in writing. To the extent that Intergen presents to
Emergent a sales opportunity outside of the Territory, the Parties shall
negotiate in good faith the compensation due to Intergen, if any.

7.

TERM AND TERMINATION

7.1      This Agreement shall commence on the Effective Date and continue in
effect for a period of one (1) year, unless earlier terminated pursuant to the
terms of the Agreement or extended by operation of Section 7.2, below, or by
written amendment executed by a duly authorized representative of each Party.

7.2      This Agreement, or any portion of this Agreement that has not yet been
terminated, shall be extended automatically for successive additional one (1)
year periods on the terms and conditions set forth herein unless terminated in
whole or in part by either party by delivery of written notice at least ninety
(90) days prior to the expiration of the then-current term of the Agreement.

7.3      If this Agreement is extended pursuant to Section 7.2, above, Emergent
shall be entitled to immediately terminate this Agreement or any portion thereof
on written notice to Intergen if one or more customers in the Territory
terminates a

 

7

 

--------------------------------------------------------------------------------



Contract or fails to honor a Contract to purchase Product from Emergent.

7.4      Either Party may terminate this Agreement at any time: (a) by notice in
writing to the other Party if the other Party commits a material breach of any
of the material provisions of this Agreement and fails to remedy that breach
within sixty (60) days from the date of the notice of breach, or (b) without
cause by ninety (90) days’ notice in writing to the other Party.

7.5      Either Party may partially terminate this Agreement with respect to any
of the countries set forth in Schedule 2 by providing written notice to the
other Party in accordance with the terms of this Article 7, provided that such
partial termination shall not affect the Agreement or the respective rights of
the Parties with respect to the remaining countries constituting the Territory.

7.6      The termination of all or any part of this Agreement shall not affect
any accrued rights or liabilities of either Party.

8.

DISPUTE RESOLUTION AND GOVERNING LAW

All disputes arising between the Parties shall be finally settled by binding
arbitration before a single arbitrator in Lansing, Michigan, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. Any
award rendered by the arbitrator shall be final and may be enforced by any court
of competent jurisdiction. This Agreement shall be governed by and construed in
accordance with laws of the State of Michigan, excluding any conflicts of law
rules that would refer the choice of law to another jurisdiction.

9.

NON-SOLICITATION

Intergen agrees that during the Term, and for a period of twelve (12)
consecutive months after termination, Intergen will not i) directly or
indirectly induce or attempt to induce or otherwise counsel, advise, solicit or
encourage any employee to leave the employ of Emergent or accept employment with
any other person or entity, ii) directly or indirectly induce or attempt to
induce or otherwise counsel, advise, solicit or encourage any person who at the
time of such inducement, counseling, advice, solicitation or encouragement had
left the employ of Emergent within the previous six (6) months to accept
employment with any person or entity besides Emergent; and iii) solicit,
interfere with, or endeavor to cause any customer, client, or business partner
of Emergent to cease or reduce its relationship with Emergent or induce or
attempt to induce any such customer, client, or business partner to breach any
agreement that such customer, client, or business partner may have with
Emergent.

10.

EMERGENT AUTHORIZED REPRESENTATIVE

Intergen shall take direction and guidance in performing its services hereunder
from Kevin Connolly, Vice President Sales and Marketing of Emergent’s Affiliate,
Emergent BioSolutions Inc. (“EBSI”), or such other persons as Emergent may
designate in writing.

11.

INDEPENDENT CONTRACTORS

With respect to the subject matter of this Agreement, the Parties are and remain
independent contractors. This Agreement shall not be deemed to create a joint
venture, partnership, association, or agency between the Parties. Nothing in
this

 

8

 

--------------------------------------------------------------------------------



Agreement shall be construed to authorize Intergen to be a distributor, partner,
or joint venturer with Emergent with respect to the Product. Intergen is not
authorized to incur or create any obligation express or implied on behalf of
Emergent or to bind Emergent in any manner whatsoever. The Parties understand
and agree that this Agreement is not a contract of employment, or an offer to
enter into a contract of employment. The Parties further agree that Intergen
shall have sole control of the manner and means of performing the services.
Emergent shall not have the right to require that Intergen or its employees do
anything that would jeopardize the relationship of independent contractor
between the Parties. Intergen shall have the right to appoint and shall be
solely responsible for its own workforce.

12.

COMPLIANCE WITH LAWS

In performing its obligations hereunder, Intergen shall comply with all existing
and future applicable treaties, laws, statutes, rules and regulations. Intergen
covenants and agrees to perform its duties and responsibilities under this
Agreement in accordance with the highest standards of ethical business conduct
and will not engage in any acts or activities that are illegal or that may
adversely affect or reflect on the business, integrity or goodwill of Emergent.
Intergen agrees to take no action that it believes might cause itself or
Emergent to be in violation of international, federal, state or local laws or
regulations or of Emergent's policies and procedures. Without limiting the
generality of the foregoing, Intergen represents, warrants and agrees as
follows:

12.1    Intergen will comply with all applicable laws and regulations regarding
the promotion, marketing and sale of pharmaceutical products.

12.2    Intergen will comply with all applicable anti-bribery, anti-corruption
and anti-gratuity laws, including the United States Foreign Corrupt Practices
Act ("FCPA"). Intergen will prohibit its employees, representatives and other
agents from involvement with the payment or giving of anything of value, either
directly or indirectly, to an official of any government, political party or
official thereof, any candidate for foreign political office, or any official of
an international organization, for the purpose of influencing an act or decision
in its official capacity, or inducing that official to use his/her influence
with any government, to assist Emergent in obtaining or retaining business for
or with, or directing business to, any person, or for obtaining an improper
advantage. Intergen will ensure that no part of the fees paid by Emergent
hereunder are used to make any improper or illegal payments.

12.3   At such times as may be requested by Emergent, Intergen will certify that
(1) it understands the requirements of all applicable anti-bribery,
anti-corruption and anti-gratuity laws, including but not limited to the FCPA;
(2) it has complied with all applicable laws and regulations and Emergent's
policies and procedures; (3) it has, specifically, not made, offered to give or
agreed to give anything of value, directly or indirectly, whether in cash or in
kind to or for the benefit of any government official, foreign official,
political party, political party official, candidate for political office, or
official of an international organization, for the purpose of carrying out this
Agreement; and (4) it does not know or have any reason to believe that any
employee, agent, representative or other person retained by Intergen has
violated any of the foregoing.

12.4    Intergen acknowledges that EBSI, the parent company of Emergent, is a
publicly traded company on the New York Stock Exchange. Intergen acknowledges
that the laws and regulations prohibiting "insider trading," including the
purchase or sale of

 

9

 

--------------------------------------------------------------------------------



securities of a company while in the possession of material information that has
not been generally disclosed in the marketplace. Intergen represents that it may
have access to certain material nonpublic information of EBSI, Emergent, and/or
their Affiliates and will not engage in insider trading or disclose such
information to any third parties.

12.5    Intergen acknowledges that, in the course of performance of this
Agreement, Intergen may have access to certain information about the production
and/or development of materials that is subject to export controls by the U.S.
Department of Commerce and requires a specific license from that agency before
such technology can be transferred outside the United States or disclosed in the
United States to nationals of other countries (unless such individuals have been
granted U.S. citizenship, permanent residence, or asylee status) (“Controlled
Technology”). Intergen agrees that Controlled Technology will not be
transferred, viewed or received by, or “released” (as that term is defined in
Title 15 CFR Sect. 734.2(b)(3)) unless provided under a license or as may be
otherwise authorized by the laws of the United States.

12.6    Intergen will notify Emergent immediately if Intergen becomes aware of,
or has reason to believe that there has been, a violation of any applicable
treaty, statute, rule, or regulation.

12.7   In the event that Intergen violates applicable law, this Agreement will
immediately terminate without the need for notice and Intergen will forfeit its
right to any accrued and unpaid fees under this Agreement.

13.

CONFIDENTIALITY

13.1    During the Term and for a period of five (5) years following the end of
the Term, each Party will keep confidential, and not disclose to any third
parties, any and all Confidential Information received from the other Party;
provided that the Parties may disclose Confidential Information to potential
customers, customers, employees, and agents to the extent reasonably necessary
to implement the provisions of this Agreement. Prior to any such disclosure, the
disclosing Party shall make such persons aware of its obligations of
confidentiality under this Agreement and shall at all times use its best efforts
to procure compliance by such persons therewith.

13.2    Notwithstanding the provisions of Section 13.1, the Parties agree that
the terms and conditions of this Agreement may be disclosed to the USG in
connection with the negotiation of a procurement contract or the sale of any
Product, or as otherwise required by law.

13.3    Either Party may demand the return of the Confidential Information at
any time by notice in writing given to the other Party. On the giving of such
notice, the Party served with such notice shall deliver or procure the delivery
to the other Party each and every original and copy of document or electronic
file reproducing, containing, or embodying Confidential Information.

14.

FORCE MAJEURE

14.1    The obligations of a Party under this Agreement shall be suspended
during the period and to the extent that such Party is prevented or hindered
from complying therewith by any cause beyond its reasonable control including
(insofar as beyond such control but without prejudice to the generality of the
foregoing expression)

 

10

 

--------------------------------------------------------------------------------



strikes, lock-outs, labor disputes, act of God, war, riot, civil commotion,
malicious damage, compliance with any law or governmental order, rule,
regulation or direction, accident, breakdown of plant or machinery, fire, flood
or storm.

14.2    In the event of either Party being so hindered or prevented such Party
shall give notice of suspension as soon as reasonably practicable to the other
Party stating the date and extent of such suspension and the cause thereof and
the omission to give such notice shall forfeit the rights of such Party to claim
such suspension. Any Party whose obligations have been suspended as aforesaid
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause and shall so notify the other Party.
In the event that such cause continues for more than six (6) months, either
Party may terminate this Agreement upon giving to the other Party not less than
sixty (60) days' notice.

15.

ENTIRE AGREEMENT

This Agreement constitutes the entire understanding between the Parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, negotiations and discussions between the Parties relating thereto.

16.

AMENDMENTS

No amendment or variation of this Agreement shall be effective unless in writing
and signed by a duly authorized representative of each of the Parties.

17.

HEADINGS

Section headings shall not form part of this Agreement for the purposes of its
interpretation.

18.

ASSIGNMENT

Neither Party shall, without the prior written consent of the other Party which
shall not be unreasonably withheld or delayed, assign, transfer, sub-contract,
charge, delegate or deal in any other manner with this Agreement or its rights
or duties hereunder or part thereof, or purport to do any of the same, except
that Emergent may assign this agreement to any Affiliate.

19.

WAIVER

The failure of a Party to exercise or enforce any rights under this Agreement
shall not be deemed to be a waiver thereof nor operate so as to bar the exercise
or enforcement thereof at any time or times thereafter.

20.

COUNTERPARTS

This Agreement may be signed in two counterparts, both of which taken together
shall constitute one and the same Agreement. Either Party may enter into the
Agreement by signing either such counterpart.

21.

NOTICES

Any notice given under this Agreement shall be in writing and shall be given by
delivering the same by hand at, or by sending the same by prepaid first class
post (airmail if to an

 

11

 

--------------------------------------------------------------------------------



address outside the country of posting) or confirmed facsimile to the address of
the relevant Party set out in this Agreement or such other address as either
Party may notify to the other from time to time. Notices delivered in accordance
with this provision shall be deemed delivered on the day delivered by hand or
confirmed facsimile and three (3) days after delivery by prepaid first-class
post.

22.

REMEDIES NOT EXCLUSIVE

No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any other remedy and, each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement or now or
hereafter existing in Jaw or in equity or by statute or otherwise.

23.

SEVERABILITY

If any court of competent jurisdiction finds any provision of this Agreement to
be unenforceable or invalid, then such provision shall be ineffective to the
extent of the court's finding without affecting the enforceability or validity
of the remaining provisions of this Agreement.              

WHEREFORE, the Parties have executed and delivered this Agreement in two
identical copies, each of which is deemed to be an original.

 

Intergen N.V.

 

 

By: /s/ Yasmine Gibellini

Name: Yasmine Gibellini

Title: Chairman

Date: February 9, 2009

Emergent BioDefense Operations Lansing Inc.

 

 

By: /s/ Daniel J. Abdun-Nabi

Name: Daniel J. Abdun-Nabi

Title: Vice President

Date: February 9, 2009

 

 

12

 

--------------------------------------------------------------------------------



Schedule 1

Products

BioThrax® (Anthrax Vaccine Adsorbed)

Recombinant Protective Antigen (rPA) Anthrax Vaccine

Anthrax Immune Globulin

Recombinant Botulinum Vaccine

Botulinum Immune Globulin

 

13

 

--------------------------------------------------------------------------------



Schedule 2

Territory and Fees

 

Country

Fee (% of Net Sales)

Saudi Arabia

17.5%

Qatar

15%

United Arab Emirates

15%

 

 

 

 

 

14

 

 